            Case 7:19-cv-08785-CS Document 25-1 Filed 07/02/20 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
MICHELLE ANN CICCIARELLA, and                )
TANASHA RIETDYK et al.,                      )   CASE NO. 7:19-cv-08785-CS
individually and on behalf of all others     )
similarly situated,                          )
                                             )
                           Plaintiff
                                             )
             - against -                     )
                                             )
Califia Farms, LLC                           )
                                             )
                       Defendant             )

SUPPLEMENTAL DECLARATION OF CARLA A. PEAK RE: NOTICE PROCEDURES

       I, Carla A. Peak, declare as follows:

       1.       My name is Carla A. Peak. I have personal knowledge of the matters set forth

herein, and if called as a witness I could and would testify competently to them.

       2.       This Declaration supplements my prior declaration regarding the implementation

of the Notice Plan (Declaration of Carla A. Peak Re: Notice Procedures, ECF#23-6). The

Notice Plan concluded on June 2, 2020, prior to the submission of my prior declaration

(Declaration of Carla A. Peak Re: Notice Procedures, ECF#23-6). This Declaration provides

final details regarding the completion of the Notice Plan.

                                       NOTICE PLAN UPDATES

       3.       KCC purchased 407,500,000 internet impressions to be delivered over various

websites, and the social media sites Facebook, Instagram, and Twitter. The digital media

campaign ran from April 3, 2020 through June 2, 2020. At the conclusion of the Notice Plan,

KCC determined that a total of 414,908,796 digital impressions were delivered, resulting in an

additional 7,408,796 digital impressions at no extra charge.

       4.       As indicated in my prior declarations, Declaration of Carla A. Peak In Support of

Settlement Notice Plan (ECF# 9-5) and Supplemental Declaration of Carla A. Peak In Support
             Case 7:19-cv-08785-CS Document 25-1 Filed 07/02/20 Page 2 of 4




of Settlement Notice Plan (ECF# 20-1), the Notice Plan was designed to reach 80% of likely

Settlement Class Members on average 2.7 times.

        5.       The Notice Plan, as implemented, reached 80.4% of likely Settlement Class

Members on average 2.7 times each. The reach of the Notice Plan was calculated using standard

advertising industry resources and formulas, such as GfK MRI and Comscore, Inc.12

                                          RESPONSE UPDATES

        6.       The deadline for Settlement Class Members to file claims in this matter is October

11, 2020. To date, KCC has received 60,193 timely-filed claim forms.

        7.       The deadline for Settlement Class Members to opt-out of the settlement or object

to it was June 11, 2020. No Settlement Class Members have opted out of the settlement. While

KCC has not received any objections, Counsel has received a total of three. The first two

objections were attached to my previous declaration. The most recent objection, submitted by

Dalicia Reales, is attached as Exhibit A.



        I, Carla A. Peak, declare under penalty of perjury that the foregoing is true and correct.

Executed this 2nd day of July 2020, at Sellersville, Pennsylvania.




                                                            Carla A. Peak

1
  GfK MRI (MRI) is a nationally accredited research firm that provides consumer demographics, product and brand
usage, and audience/exposure in all forms of advertising media. Established in 1979, MRI measures the usage of
over 6,500 product and service brands across 600 categories, along with readership of hundreds of magazines and
newspapers, internet usage, television viewership, national and local radio listening, yellow page usage, and out-of-
home exposure. Based on a yearly face-to-face interview of 25,000 consumers in their homes, MRI’s Survey of the
American Consumer™ is the primary source of audience data for the U.S. consumer magazine industry and the most
comprehensive and reliable source of multi-media audience data available.
2
  comScore, Inc. (Comscore) is a leading cross-platform measurement and analytics company that precisely
measures audiences, brands and consumer behavior everywhere, capturing 1.9 trillion global interactions monthly.
Comscore’s proprietary digital audience measurement methodology allows marketers to calculate audience reach in
a manner not affected by variables such as cookie deletion and cookie blocking/rejection, and invalid traffic (IVT)
(also known as non-human traffic or bots), allowing these audiences to be reached more effectively. Comscore
operates in more than 75 countries, serving over 3,200 clients worldwide.
Case 7:19-cv-08785-CS Document 25-1 Filed 07/02/20 Page 3 of 4




                     Exhibit A
Case 7:19-cv-08785-CS Document 25-1 Filed 07/02/20 Page 4 of 4
